One Jim West found a still and deposited it with one Gamble, until the sheriff could be informed. Shortly afterwards, and at night, some one, unknown to Gamble, took the still and carried it away. The corpus delicti of the offense denounced by the stature is the possession of a still for the purpose of manufacturing prohibited liquors, and its unexplained possession is prima facie evidence of the illegal purpose. Therefore, when it was shown that some one had taken the still and carried it away, thereby exercising dominion over it, the jury had a right to conclude from these facts that the offense had been committed. The facts stated constituted a prima facie case on this point sufficient to warrant proof of the confession by the defendant that he was the guilty agent.
While the testimony of West might not have been sufficient upon his examination in chief to have shown the voluntary character of the defendant's acts and confession regarding the still, and in line with this the trial court so expressly held, the cross-examination of this witness by defendant's counsel developed and proved the predicate, and on redirect examination the state brought out the confession.
No objection to the venue was brought to the attention of the court.
We find no error in the record, and the judgment is affirmed.
Affirmed.